 


 HCON 70 ENR: Correcting the enrollment of S. 365.
U.S. House of Representatives
2011-08-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
One Hundred Twelfth Congress of the United States of America 
At the First SessionBegun and held at the City of Washington on Wednesday, the fifth day of January, two thousand and eleven 
H. CON. RES. 70 


August 2, 2011
Agreed to
 
CONCURRENT RESOLUTION 
Correcting the enrollment of S. 365. 
 
 
That in the enrollment of S. 365, the Secretary of the Senate shall amend the title so as to read: An Act to provide for budget control..  Clerk of the House of Representatives.Secretary of the Senate. 